--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
SETTLEMENT AND RELEASE AGREEMENT




THIS SETTLEMENT and RELEASE AGREEMENT (the "Agreement") is made this March 25,
2013 (the "Effective Date") by and among Bank of America, N.A., its
subsidiaries, parents and affiliates (collectively, “Bank”), American Restaurant
Concepts, Inc. d/b/a Dick's Wings ("Borrower"), and Michael P. Rosenberger,
Rosalie Rosenberger and Hot Wings Concepts, Inc. (Mr. Rosenberger, Ms.
Rosenberger and Hot Wings Concepts, Inc. collectively, the “Guarantors”). The
Borrower and Guarantors are sometimes referred to individually or collectively
as "Obligor". The Bank and the Obligor are sometimes referred to collectively as
the "Parties".


WHEREAS, pursuant to certain loan documents executed by Obligor on or about
October 30, 2008, the Bank loaned to Borrower the original principal amount of
$338,137.92, Bank Loan #21-0004650193 ("Loan").  All loan and/or credit
agreements, notes, security agreements, mortgages, assignments of leases and
rents or any other documents executed and delivered to Bank by Obligor in
connection with the Loan, as they may have been amended, restated, supplemented
or modified from time to time, are collectively referred to herein as the "Loan
Documents".


WHEREAS, in consideration of the Bank's extension of credit to the Borrower, the
Guarantor(s) executed a personal guaranty dated November 3, 2008, whereby each
such Guarantor guaranteed payment of the Loan ("Guaranty").


WHEREAS, the Borrower defaulted on the Loan, and consequently, pursuant to the
Guaranty, the Guarantors became liable for the indebtedness arising under the
Loan.


WHEREAS, the total outstanding balance of the loan as of the date hereof is
$335,349.28, which represents
principal plus accrued but unpaid interest, late charges and all other amounts
owed to Bank.  The outstanding principal balance of the loan plus all accrued
interest, late charges, and all amounts owed to Bank in connection with the
enforcement of its rights under the Loan Documents as of the date of this
Agreement are hereinafter collectively referred to as the "Total Indebtedness".


WHEREAS, each Obligor is unconditionally liable for immediate payment in full of
the Total Indebtedness and the performance of such Obligor's covenants under the
Loan Documents.


WHEREAS, the Parties, in order to avoid additional expense, inconvenience and
consequences, desire to compromise and settle all potential claims arising out
of or relating to the Loan and the Loan Documents.


NOW, therefore, in consideration for the foregoing, and other good and valuable
consideration, the Parties intending to be legally bound by this Agreement agree
as follows:


1. On or before April 1, 2013, the Borrower shall pay the Bank the sum of
$50,000.00 ("Settlement Amount") by delivery of certified funds to the order of
Bank in full and final settlement of any claims the Bank may have against the
Obligor arising out of or related to the Loan and the Loan Documents.


2. Bank and its predecessors, successors, assigns, officers, managers,
directors, shareholders, employees, agents, attorneys, representatives, parent
corporations, subsidiaries and affiliates (collectively referred to as "Bank
Affiliates") hereby release the Obligors and their respective heirs, executors,
administrators, predecessors, successors, assigns, officers, managers,
directors, shareholders, employees, agents, attorneys, representatives, parent
corporations, subsidiaries and affiliates, as applicable (collectively referred
to as "Obligor Affiliates"), jointly and severally from any and all claims,
counterclaims, demands, damages, actions and causes of action of any nature
whatsoever, including, without limitation, all claims, demands and causes of
action for contribution and indemnity, whether arising at law or in equity
(including without limitation, claims of fraud, duress, mistake, tortious
interference, usury or control), whether presently possessed or possessed in the
future, whether known or unknown, whether liability be direct or indirect,
liquidated or un-liquidated, whether presently accrued or to accrue hereafter,
whether absolute or contingent, foreseen or unforeseen, and whether or not
heretofore asserted, for or because of or as a result of any act, omission,
communication, transaction, occurrence, representation, promise, damage, breach
of contract, fraud, violation of any statute or law, commission of any tort, or
any other matter whatsoever or thing done, omitted, or suffered to be done by
any Obligor or Obligor Affiliate, including but not limited to any claim that
relates to, in whole or in part, directly or indirectly, the Loan and Loan
Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Each Obligor hereby releases the Bank and the Bank Affiliates, jointly and
severally from any and all claims, counterclaims, demands, damages, actions and
causes of action of any nature whatsoever, including, without limitation, all
claims, demands and causes of action for contribution and indemnity, whether
arising at law or in equity (including without limitation, claims of fraud,
duress, mistake, tortious interference, usury or control), whether presently
possessed or possessed in the future, whether known or unknown, whether
liability be direct or indirect, liquidated or un-liquidated, whether presently
accrued or to accrue hereafter, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, for or because of or as a
result of any act, omission, communication, transaction, occurrence,
representation, promise, damage, breach of contract, fraud, violation of any
statute or law, commission of any tort, or any other matter whatsoever or thing
done, omitted, or suffered to be done by the Bank or any Bank Affiliates,
including but not limited to any claim that relates to, in whole or in part,
directly or indirectly, the making or administration of the Loan.


4. Each Obligor agrees that the terms of the Settlement described in this
Agreement and as such may have been previously discussed between Obligor and
Bank are and shall remain confidential and Obligor agrees that such terms shall
not be disclosed by Obligor to any other person unless otherwise authorized by
Bank; provided, however, that Obligor may disclose the terms of the Settlement
to Obligor's attorneys, accountants, or other professionals retained by Obligor
for the purpose of rendering advice to Obligor so long as such persons are
informed by Obligor as to the confidential nature of such information and are
directed by Obligor to treat such information confidentially and to use it only
in connection with their representation of Obligor. As damages to Bank for
Obligor's breach of the confidentiality provisions of this Agreement may be
difficult or impossible to ascertain, Obligor and Bank agree that liquidated
damages for such breach by Obligor shall be in the amount of the difference
between the Settlement Amount and the Total Indebtedness as of the date hereof
together with interest at the highest default rate as provided in the Loan
Documents following a default accruing from the date hereof.  Notwithstanding
anything contained herein to the contrary, the Borrower will be permitted to
file a copy of this Agreement with the Securities and Exchange Commission
(“SEC”) and disclose in filings with the SEC and other public disclosures those
terms of this Agreement that it deems to be reasonable, necessary, or
appropriate to enable Borrower to conduct its business in the ordinary course.


5. Notwithstanding the foregoing, if any one or more of the Conditions
Subsequent as defined in subsections 5.1 - 5.6 of this Agreement ("Conditions
Subsequent" ) occurs during the period beginning on the Effective Date and
ending ninety (90) days after the Effective Date, then the following provisions
shall apply: (a) the provisions of Sections 1 and 2 of this Agreement shall be
deemed void ab initio and shall be of no force or effect; (b) the Loan Documents
shall continue to be effective, or be reinstated, as the case may be; and (c)
the full amount which is due Bank under the Loa n Documents (including any
amount which Bank may be obligated to refund or repay) shall be due and payable
immediately by Obligor under the Loan Documents, all as though Bank's agreement
to accept the Settlement Payment had not been made and Bank may immediately
pursue all of its rights and remedies to collect such amounts, together with
interest at the highest rate provided in the Loan Documents following a default
accruing from the date of this Agreement, and all other amounts which the Bank
may lawfully recover in connection therewith, including attorneys' fees
(including allocable costs of staff counsel) and expenses incurred to date
and/or which may be hereafter incurred, provided, however, that in any such
event, the release of Bank and Bank Affiliates set forth in Section 3 of this
Agreement and all other obligations and agreements of the Obligor under this
Agreement shall NOT BE avoided, set aside or undone and shall remain in full
force and effect.


The Conditions Subsequent are as follows:


          5.1. Litigation. Any Obligor or any person claiming by or through any
Obligor commences, joins in, assists, cooperates in or participates as an
adverse party or as an adverse witness (subject to compulsory legal process
which requires testimony) in any suit or other proceed ing against Bank or any
Bank Affiliates relating to the Loan or the Settlement; or


          5.2. Avoidance. The Settlement Payment or any portion thereof, or any
transfer of property to Bank or any portion of such property, whether paid or
transferred to Bank pursuant to this Agreement or otherwise, is rescinded,
avoided, set aside, rendered void and/or undone or otherwise, may be restored by
Bank and/or Bank Affiliates to any Obligor or to any of the creditors of any
Obligor or to any representative of any Obligor or to any representative of any
of Obligor's creditors, or otherwise, upon the insolvency, bankruptcy or
reorganization of Borrower; or


          5.3 Representations, Warranties, Covenants and Other Agreements.  Any
of the representations, warranties, covenants or other agreements of any Obligor
contained herein (including, but not limited to, the information contained in
any financial statements of any Obligor given to Bank) shall have been false or
incorrect in any material respect as of the Settlement Date; or
 
 
 

--------------------------------------------------------------------------------

 
 
          5.4. No Release. The release of Bank and/or Bank Affiliates set forth
in Section 3 is alleged to be invalid or unenforceable by any claim or
proceeding initiated or commenced in favor of, through or by any Obligor
Parties; or


          5.5 Bankruptcy.  Any Obligor becomes the subject of a bankruptcy or
insolvency proceeding by either voluntary or involuntary petition, within
ninety-one (91) days after the completion of the payment made pursuant to
Section 1 of this Agreement, and such proceeding is not dismissed within ninety
(90) days after the filing of the petition commencing the proceeding.


6. The Parties have carefully read and understand the effect of this
Agreement.  The Parties have had the assistance or the opportunity to seek the
assistance of separate legal counsel in carefully reviewing, discussing and
consider all the terms of the Agreement.


7. The execution of this Agreement by the Parties is not based upon its or their
reliance upon any representation, understanding or Agreement not expressly set
forth herein.  Neither Party has made any representations to the other Party not
expressly set forth herein.


8. The Parties execute this Agreement as their own free and voluntary act
without any duress, coercion or undue influence exerted by or on behalf of any
other party.


9. The respective parties are the sole owner of the claims or causes of action
being released herein and neither party has conveyed or assigned any interest in
any such claim or causes of action to any person or entity not a party hereto.


10. The Parties have full and complete authorization and power to execute this
Agreement in the capacity herein stated in this Agreement as a valid, binding
and enforceable obligation of this Agreement and does not violate any law, rule,
regulation, contract or agreement otherwise enforceable by or against the
respective Parties.


11. Each Obligor acknowledges and confirms that the Loan is a true debt and
binding obligation of such Obligor and that such Obligor has no defense, right
of setoff, claim or counterclaim arising out of or connected to the Loan and the
Loan Documents, or if any such defense, right of setoff, claim or counterclaim
exist that such have been waived by such Obligor.


12. This Agreement shall be governed by and construed in accordance with the
laws of the state of Florida and the laws of the United States of America
applicable to transactions within the state of Florida.


13. In the event of any question or dispute under this Agreement, the Parties
agree that the terms of this Agreement shall not be construed against the
drafter but shall be construed as though all parties were the drafter.


14. If any term, provision, covenant or condition of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the provisions shall remain in full force and effect and shall in
no way be affected, impaired, or invalidated.


15. This Agreement may be executed in multiple identical counterparts, each of
which when duly executed shall be deemed an original, and all of which shall be
construed together as one agreement.  This Agreement will not be binding on or
constitute evidence of a contract between the Parties hereto until such time as
a counterpart has been executed by such party and a copy thereof is delivered to
each other party to this Agreement.


16. Time shall be of the essence with respect to each and every of the various
undertakings and obligations of Obligor as set forth in the Agreement.


17. Each of the Parties hereto acknowledges that they may have loans, guarantees
or other obligations with the Bank other than the Loan. The Parties hereto agree
that this Agreement shall not affect the Parties rights against one another as
to claims or rights not arising out of, connected with or related to the Loan
and the Loan Documents.


18. This Agreement is binding upon the Parties hereto, their heirs, executors,
administrators, assigns, successors in interest, predecessors in interest, and
anyone claiming by, through or under any one of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
19. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.


20. In the event of the occurrence of a Condition Subsequent, each Obligor
hereby authorizes and empowers any attorney or clerk of any court of record in
the United States or elsewhere to appear for and, with or without declaration
filed, confess judgment against such Obligor in favor of the Bank, or any
assignee or successor of holder of the Loan Documents, at any time, for the full
or total amount of the indebtedness provided for therein, with costs of suit and
attorney's commission of ten percent (10%) for collection, and each Obligor
expressly releases all errors, waives all stay of execution, rights of
inquisition and extension upon and levy upon real estate and all exemption of
property from levy and sale upon any execution hereon; and each Obligor
expressly relinquishes all rights to benefits or exemptions under any and all
exemption laws now in force or which may hereafter be enacted.


21. SIGNED, SEALED AND DELIVERED as of the Effective Date written above,





BORROWER:             American Restaurant Concepts, Inc. d/b/a Dick’s Wings    
                            By:
 /s/ Michael P Rosenberger
       
Michael P. Rosenberger
       
Chief Executive
Officer                                                           
                        GUARANTORS:                                  
/s/ Michael P. Rosenberger      
   /s/ Rosalie Rosenberger    
Michael P. Rosenberger               
 Rosalie Rosenberger                       Hot Wings Concepts, Inc.            
                        By:
 /s/ Michael P. Rosenberger
       
Michael P. Rosenberger
       
Chief Executive Officer
                BANK:                 Bank of America, N.A.                    
                 
/s/ Paulette McCurry
       
Paulette McCurry
       
Assistant Vice President
     

 